Case 0:20-cv-61562-RKA Document 1 Entered on FLSD Docket 08/03/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 GARNETTE VASSOR,

                Plaintiff,
 v.

 HARKHAM SHIPPING LLC,
 GABRIEL HARKHAM,
 JOSEPH WOLANSKI,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, GARNETTE VASSOR, brings this action against Defendants, HARKHAM

 SHIPPING LLC, GABRIEL HARKHAM, and JOSEPH WOLANSKI, pursuant to the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff GARNETTE VASSOR was a resident of the State of

 Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA through, among other activity, her work as a guard

 at Defendants’ premises where goods moving in intersate or foreign commerce are kept pursuant

 to 29 CFR § 779.115.

 4.     At all times material hereto, Defendant, HARKHAM SHIPPING LLC, was a Florida

 corporation with its principal place of business in South Florida, engaged in commerce in the field

 of shipping, at all times material hereto was the “employer” of Plaintiff as that term is defined
Case 0:20-cv-61562-RKA Document 1 Entered on FLSD Docket 08/03/2020 Page 2 of 3



 under statutes referenced herein, engaged along with its employees in interstate commerce, and

 has annual gross sales and/or business volume of $500,000 or more.

 5.     Defendant, GABRIEL HARKHAM, is a resident of Broward County, Florida and was, and

 now is, a manager of Defendant, HARKHAM SHIPPING LLC, controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of HARKHAM SHIPPING

 LLC. Accordingly, GABRIEL HARKHAM was and is an “employer” of the Plaintiff within the

 meaning of 29 U.S.C. §203(d).

 6.     Defendant, JOSEPH WOLANSKI, is a resident of Broward County, Florida and was, and

 now is, a manager of Defendant, HARKHAM SHIPPING LLC, controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of HARKHAM SHIPPING

 LLC. Accordingly, JOSEPH WOLANSKI was and is an “employer” of the Plaintiff within the

 meaning of 29 U.S.C. §203(d).

 7.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 8.     Plaintiff GARNETTE VASSOR worked for Defendants as a security guard.

 9.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 10.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

 worked during Plaintiff’s employment.

 11.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.
Case 0:20-cv-61562-RKA Document 1 Entered on FLSD Docket 08/03/2020 Page 3 of 3



 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
